Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-19, 21-24, and 29-31 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Masayuki Ishihara et al (Japanese Patent: 11816134, hereafter Ishihara).
Claim 18 is rejected. Ishihara teaches a printing screen (20) used for through-plating a printed circuit board, comprising:
at least one screen hole(21) for filling a hole in a ceramic substrate(20) which is larger than a reference hole(D vs d, fig. 4),
the at least one screen hole having an area-reducing and area-dividing geometry that completely divides the at least one screen hole into at least two hole separate sections, wherein the area dividing geometry comprising at least (one line or) an arc segments[fig. 3c, abstract].
Claim 19 is rejected as Ishihara teaches the area-dividing geometry is a geometry that divides the at least one screen hole into three hole sections is used for the at least one screen hole (fig. 3C shows dividing in 4 sections which in fact teaches dividing in 3 sections as well).

Claim 22 is rejected as Ishihara teaches four identical screen sections configured as lands are arranged offset from one another by 90° and are used for the geometry, and these lands meet in a center of the at least one screen hole, being formed onto one another at the center of the at least one screen hole[fig. 3C].
Claim 23 is rejected as Ishihara teaches the area-dividing geometry is a geometry that divides the at least one screen hole into five hole sections is used for the at least one screen hole (one peripheral and four in equal size between the lands 22) [fig. 3C].
Claim 24 is rejected as Ishihara teaches one annular screen section and four identical screen sections configured as lands are arranged offset from one another by 90° and are used for the geometry, and these lands are formed onto the one annular screen section on an outer radius [fig. 3C].
Claim 29 is rejected as Ishihara teaches at least one row of holes (11 and 11') having at least one screen hole with an area-reducing and area-dividing geometry [fig. 4].
Claim 30 is rejected as Ishihara teaches a respective area-reducing and area-dividing geometry for hole diameters fixed at 100-450 um [example 2 of manufacture].
Claim 31 is rejected as Ishihara teaches a hole diameter of 500 um(0.5 mm) fixed for the at least one screen hole without taking account of the area-reducing and area-dividing geometry[example 2 of manufacture].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki Ishihara et al (Japanese Patent: 11816134, hereafter Ishihara).
Claims 19-20 are rejected. Ishihara teaches screen lands (non-transmission portion) as area-dividing geometry that divides the screen hole into many holes (for example 4) identical screen sections (and equal in size) configured as lands are arranged offset from one another by 90° and are used for the geometry being formed, and these lands meet in a center of the at least one screen hole [fig. 3C]. Although
Ishihara does not teach dividing in three section, however teaches different shapes for lands (non-transmission portion) [page 5 from 8, second paragraph], and in fact it is to skill or ordinary person to change the size and shape of the lands in absence of criticality to have three identical screen sections(equal in size) configured as lands(rather than 4) are arranged offset from one another by 120°(because they are equal in size) and are used for the geometry, and these lands meet in a center of the at least one screen hole, being formed onto one another at the center of the at least one screen hole. Therefore it would have been obvious to one of ordinary skill in the art at 
Claims 25, and 27 are rejected. Ishihara teaches screen hole has an area-dividing geometry that divides the screen hole into four hole identical screen sections (and equal size) configured as lands are arranged for the geometry[fig. 3b]. Although Ishihara does not teach dividing in eight (or sixteen) sections, however teaches the shape of lands can be different and in fact it is to skill or ordinary person to change the size and shape of the lands in absence of criticality to have eight (or sixteen) identical screen sections (equal in size) configured as hole sections (rather than 4) being formed onto one screen hole. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have screen mask as Ishihara with eight(or sixteen) equal holes, because changing in shape and size is not make claim patentable over prior art in absence of criticality.
Claim 26 is rejected. Ishihara teaches screen lands (non-transmission portion) as area-dividing geometry that divides the screen hole into many holes (for example4) identical screen sections (and equal in size) configured as lands are arranged offset from one another by 90° and are used for the geometry being formed, and these lands meet in a center of the at least one screen hole [fig. 3c]. Although Ishihara does not teach dividing in eight section, however teaches different shapes for lands (non-transmission portion) [page5 from 8, second paragraph], and in fact it is to skill or ordinary person to change the size and shape of the lands in absence of criticality to have eight identical screen sections(equal in size) configured as lands(rather than 4) 
Claim 28 is rejected for the same reason claims 26 and 27 are rejected.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Masayuki Ishihara et al (Japanese Patent: 11816134, here after Ishihara), further in view of Kei Nakamura et al (U. S. Patent Application: 2001/0004944, hereafter Nakamura).
Claim 32 is rejected. Ishihara does not teach the thickness of metal printing screen. Nakamura teaches printing screen for filling through holes with conductive paste, wherein the thickness of metal printing screen is 100 um [0061]. Therefore it
would have been obvious to one of ordinary skill in the art at the time of the invention was made to have printing screen of Ishihara with have 100 um thickness as it is suitable thickness for metal screens for filing holes with conducting paste.
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki Ishihara et al (Japanese Patent: 11816134, here after Ishihara), further in view of Noboru Mohri et al (U. S. Patent: 6132543, here after Mohri).
Claim 33 is rejected. Ishihara teaches a method of through-plating a printed circuit board with conductor tracks formed on two sides of a ceramic substrate [page 5 from 8, second paragraph] comprising:

at least one screen hole for filling a hole(21) in a ceramic substrate which is larger than a reference hole(11)[fig. 4a],
the at least one screen hole having an area-reducing and area-dividing geometry (22) that completely divides the at least one screen hole into at least two separate hole sections wherein the area-dividing geometry comprising an arc section[fig. 3c];
simultaneously filling multitude holes in the ceramic substrate of different hole diameter under compression pressure (by screen printing and pressure of squeegee) with a metallic sintering paste [page 5 from 8 last 3 lines] in a single filling process manufacturing step [figs. 4-6]. Ishihara teaches filling the holes with conductive paste comprising silver-palladium [page 5 from 8 last 3 lines], but does not teach drying and sintering the paste. Mohri teaches a method of filling through hole on a sintered ceramic substrate with screen printing, and using a conductive paste comprising silver-palladium
[column 8 lines 37-41, 52-59]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Ishihara and filling the through holes with Ag-Pd paste and heat the ceramic sheet (green sheet) and conductive paste to 900Cto fire and sinter the paste and sheet together, because Mohroi teaches it is suitable to fire the paste and substrate together (increasing adhesion). The metallic sintering paste in its fully sintered state enters into at least a cohesive bond with the ceramic substrate and fills the hole.
.
Claims 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki Ishihara et al (Japanese Patent: 11816134, hereafter Ishihara), further in view of Seiji Kato et al (Japanese Patent: 405338112, here after Kato).
Claim 35 is rejected. Ishahira teaches the limitation of claim 18, and teaches screen printing conductive paste having area-dividing geometry (lands), where transmissive portions (opening in mask) defined by area-dividing geometry (lands), but does not teach the lands are isolated from each other and completely bordered by opening (holes). However the screen mask can be design in different shape in absence of criticality[MPEP 2144.04.IV.B], for example Kato teaches a mask for screen printing conductive paste where the mask comprising opening areas and are divided by lands where the openings are isolated from each other [fig. 1, abstract]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of printing conductive paste as Ishahira teaches when the mask
has shape of Kato’s mask, because it is suitable shape for mask for applying conductive paste by screen printing.
Claim 37 is rejected. Ishahira teaches the limitation of claim 18, and teaches screen printing conductive paste having area-dividing geometry (lands), where holes (opening in mask) defined by area-dividing geometry (lands), but does not teach the lands completely divides screen hole into two isolated separated hole sections. However the screen mask can be design in different shape in absence of .
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Masayuki Ishihara et al (Japanese Patent: 11816134, hereafter Ishihara), further in view of G. W. Reinke (U. S. Patent: 3759799, here after Reinke).
Claim 36 is rejected. Ishahira teaches the limitation of claim 18, and teaches screen printing conductive paste having area-dividing geometry (lands), where holes (opening in mask) defined by area-dividing geometry (lands), but does not teach holes are in wedge shape. However the screen mask can be design in different shape in absence of criticality[MPEP 2144.04.IV.B], for example Reinke teaches a mask for screen printing conductive paste where the mask comprising lands divides screen hole
into wherein the hole are in wedge shape [fig. 10]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of printing conductive paste as Ishahira teaches when the mask has shape of Reinke’s mask, because it is suitable shape for mask for screen printing.
Response to Arguments
Applicant's arguments filed 03/18/21 have been fully considered but they are not persuasive. The applicant argument regarding Ishihara does not teach arc segment is . 
The applicant argument regarding Ishihara does not teach completely dividing the at least one screen hole into at least two separate hole sections is not persuasive, the screen features in the middle of the screen hole (lands) has to be connected to the area surrounding of the holes either by straight lines or curved lines, and this completely dividing it to different holes. The applicant argument regarding Kato is not persuasive, Kato is cited to show screen printing masks with opening hole is separated by partitions (land) for the squeegee not to scrape off the paste, and at least the dividing partition are in shape of lines( straight or curved). In response to applicant's argument that Kato is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kato is related to screen printing and features of the screen mask and having partitions to completely divide the holes which is in fact in the field of the invention.

Conclusion
Robert Dances(2003/0111518) also teaches filling through hole with a paste and teaches opening of screen comprising plurality of apertures with lands( area divining) between the apertures, which can be combine with Ishihara for rejection claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712